—Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered June 1, 1998, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant challenges the severity of the 3V2 to 7-year prison term imposed upon him as a second felony offender pursuant to a plea bargain which resulted in his plea of guilty of burglary in the third degree in satisfaction of a three-count indict*733ment. The sentence runs consecutively to a sentence imposed less than two weeks earlier upon defendant’s plea of guilty to a charge that he escaped from jail, where he was being held on the pending burglary charges. Considering defendant’s lengthy criminal history, that the plea bargain allowed him to avoid a second burglary charge and the sentence imposed was agreed upon as part of the plea bargain, we conclude that there is no basis to disturb the sentence (see, People v Van Buren, 212 AD2d 917, lv denied 85 NY2d 915).
Crew III, J. P., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.